—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered February 23, 1993, convicting defendant, after jury trial, of criminal possession of a weapon in the second degree and assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s motion for a mistrial was properly denied, since any prejudice caused by the comment that may have suggested that defendant had intimidated witnesses was dissipated by the court’s prompt and pointed instructions to the jury to disregard it (see, People v Ashwal, 39 NY2d 105, 111; compare, People v Trinidad, 59 NY2d 820). Moreover, given the overwhelming evidence of guilt, there is no reasonable possibility that this isolated comment affected the verdict (see, People v Brown, 208 AD2d 414, lv denied 85 NY2d 906). The other challenged portions of the prosecutor’s summation were within the bounds of rhetorical comment permissible in closing arguments and responsive to defense counsel’s summation (see, People v Johnson, 205 AD2d 309, lv denied 84 NY2d 827). Concur— Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.